Case: 14-12265-BAH Doc #: 108 Filed: 10/30/19 Desc: Main Document            Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE

 In re:



 RICHARD H. MARTIN,                           Chapter 13

                                              Case No. 14-12265-BAH

          Debtor.


                                ORDER OF THE COURT

          THAT THE STIPULATION filed with the Court on October 30, 2019 by Richard

H. Martin and U.S. Bank Trust National Association, as Trustee of the Tiki Series III

Trust is approved, and its terms are hereby adopted and incorporated.



                                            IT IS SO ORDERED:

                                                  /s/ Bruce A. Harwood
                                            _______________________________
                                            The Honorable Bruce A. Harwood
                                            Chief Justice, U.S. Bankruptcy Court for the
                                               District of New Hampshire


DATE:        October 30, 2019
